 



EXHIBIT 10.4 — Schedule of Named Executive Officers Compensation
On December 18, 2007, the Compensation Committee of First Financial Corporation
(the “Corporation”) set the 2008 annual base salaries of the named executive
officers and approved the bonus amounts payable to the named executive officers
for 2007. These amounts are set forth in the table below.

                  Name and Principal Position   2007 Bonus Award     2008 Base
Salary  
Donald E. Smith
  $ 160,000     $ 580,987  
President and Chairman of the Corporation; Chairman of First Financial Bank, NA
               
 
               
Norman L. Lowery
  $ 150,000     $ 467,960  
Vice Chairman, CEO and Vice President of the Corporation;
President and CEO of First Financial Bank, NA
               
 
               
Michael A. Carty
  $ 20,000     $ 187,304  
CFO, Secretary and Treasurer of the Corporation;
Senior Vice President and CFO of First Financial Bank, NA
               
 
               
Richard O. White
  $ 12,000     $ 157,630  
Senior Vice President of First Financial Bank, NA
               
 
               
Thomas S. Clary
  $ 15,000     $ 156,499  
Senior Vice President and CCO of First Financial Bank, NA
               

 

 